Citation Nr: 0026516	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service-connection for crushed vertebrae in 
the lower spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota, which denied 
the benefit sought on appeal.  


FINDING OF FACT

There is no medical evidence of record of a nexus between the 
crushed vertebrae in the veteran's lower spine and his period 
of active service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
crushed vertebrae in the lower spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for crushed vertebrae in the lower spine.  The Board must 
initially determine whether the veteran has presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).  In the absence of evidence 
of a well-grounded claim, there is no duty to assist the 
veteran in developing the facts pertinent to his claim, and 
the claim must be denied.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In some cases, service 
connection may be presumed for some disorders, which manifest 
to a compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, the veteran's service medical records, 
including a July 1968 separation examination do not establish 
that the veteran was treated for or diagnosed with any 
disease or injury involving the lower spine.  The claims file 
contains post-service treatment records consisting of VA 
hospitalization records dated in February 1969, VA outpatient 
treatment records dated July 1984-August 1984 and VA 
examination reports dated July 1995 and May 1997.  The July 
1995 VA examination report shows that the veteran reported 
having lower back pain every day.  He also reported having 
stiffness in his back that loosened up with use.  The 
examiner gave no opinion regarding the etiology of the 
veteran's lower back pain.  All other post-service treatment 
records are negative for any pathology of the back.  

The veteran alleges that he personally reviewed x-rays at the 
VA medical center (VAMC) in Fargo, North Dakota in February 
1969, which revealed crushed vertebrae in his lower spine.  
He also indicates that a physician advised him that this back 
disorder would worsen with age.  In his February 1999 
substantive appeal, the veteran requested the RO to conduct 
an additional search for x-rays taken at the VAMC in Fargo.  
In February 1999, the RO requested records from the VAMC in 
Fargo and specifically requested x-rays of the veteran's 
spine.  The RO also requested that a search be conducted of 
all files, including any retired records.  In response to 
this request, the RO was advised that the only available 
records were those documenting the veteran's February 1969 
hospitalization for treatment for pneumonia.  No other 
records were located to support the veteran's claim and it 
was indicated that any records that may have been maintained 
at the Denver Federal Center in Denver, Colorado had been 
destroyed.  Assuming that the July 1995 VA examination report 
is sufficient to establish a current back disability, a 
review of the record reveals that there is no evidence beyond 
the veteran's contentions, linking his back disorder to 
service.  Because the veteran is a layperson with no medical 
training or expertise, his contentions, alone, are 
insufficient to establish any of the previously noted 
elements of a well-grounded claim.  Brewer v. West, 11 Vet. 
App. 228, 234 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
offer medical opinions).

While the Board acknowledges the contentions of the veteran 
and his representative, without medical evidence supporting 
the contention that the veteran's current back disorder is 
related to service, the Board cannot find the claim well 
grounded.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and his claim must be 
denied.  Epps, 126 F.3d at 1467-1468.  The Board is unaware 
of the existence of any relevant evidence, if obtained, that 
would serve to well ground his claim for service connection.  
Should the veteran obtain such evidence, he may request that 
the RO again consider his claim for service connection.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per 
curiam).








ORDER

Entitlement to service connection for crushed vertebrae in 
the lower spine is denied.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

